ARNOLD, Circuit Judge,
dissenting.
I think this case should be tried. Tens of millions of federal dollars are to be or have been spent, and I do not understand the Court's opinion to contend that this is not a “major Federal action [].” The question, rather, is whether the action is one “significantly affecting the quality of the human environment____” In giving content to the term “significant,” we should heed the direction of Congress that the requirement of preparation of environmental impact statements should be enforced “to the fullest extent possible____” 42 U.S.C. § 4332. That is, in close cases, it is better to err on the side of requiring the preparation of an EIS than on the side of omitting it. “[T]he spirit of the Act would die aborning if a facile, ex parte decision that the project was minor or did not significantly affect the environment were too well shielded from impartial review.” Save Our Ten Acres v. Kreger, 472 F.2d 463, 466 (5th Cir.1973).
Here, because the case was disposed of on summary judgment, we must accept the position of plaintiffs as to all disputed questions of fact, and, in addition, give them the benefit of all reasonable inferences from evidence favoring their side of the case. When this standard is applied, I cannot say that the effect of this project is so clearly insignificant as to justify deciding the case without a trial. The fact that the Bureau of Prisons itself apparently agreed — because it did prepare a document which it described as an EIS — confirms me in this view.
In this Circuit, decisions by agencies that preparation of an EIS is unnecessary — the position this agency now takes — are subject to fairly broad judicial review. Such decisions are to be accepted only if “reasonable.” By contrast, in some other circuits a decision that an EIS is not required can be set aside only if the reviewing court is convinced that it is arbitrary and capricious. See River Road Alliance, Inc. v. Corps of Engineers, — U.S. -, 106 S.Ct. 1283, 89 L.Ed.2d 590 (1986) (White, J., dissenting from the denial of certiorari); Gee v. Boyd, — U.S.-, 105 S.Ct. 2123, 85 L.Ed.2d 487 (1985) (White, J., dissenting from the denial of certiorari). When the standard adopted by this Circuit is applied, the question becomes whether the Bureau of Prisons’ present position is so clearly “reasonable” as to eliminate the need for a trial of the case. Because I believe this rather difficult standard has not been met, I respectfully dissent.